t c memo united_states tax_court george r ward petitioner and victoria j ward intervenor v commissioner of internal revenue respondent docket no filed date george r ward pro_se victoria j ward pro_se kimberly l clark for respondent memorandum findings_of_fact and opinion morrison judge the petitioner george r ward seeks our review under sec_6015 e of the irs’s denial of relief from joint_and_several_liability for the tax 1all references to sections are to the internal_revenue_code year for that year he filed a joint_return with his then wife victoria j ward who is the intervenor in this proceeding we sustain the irs’s determination for the reasons explained below findings_of_fact the stipulation of facts which was filed on date and the supplemental stipulation of facts which was filed on date are incorporated in this opinion by this reference george r ward and victoria j ward were married in in date george r ward received an early distribution of dollar_figure from his retirement account in date george r ward and victoria j ward separated george r ward and victoria j ward filed a valid joint federal income-tax return for the return reported the dollar_figure distribution as income but it did not report the percent additional tax imposed under sec_72 on early distributions from retirement plans the 10-percent additional tax was not paid with the return in date the irs determined that the wards had overpaid their tax_liability by dollar_figure the irs applied dollar_figure to 2the record reflects that the return was filed by its due_date however it is unclear whether the due_date was date or was extended the wards’ joint tax_liability for and refunded the remaining dollar_figure to victoria j ward in date divorce proceedings were initiated on date george r ward and victoria j ward were divorced in george r ward and victoria j ward received a deficiency_notice from the irs determining a dollar_figure deficiency for the deficiency was based on the couple’s liability for the 10-percent additional tax on early distributions from retirement plans neither george r ward nor victoria j ward filed a tax_court petition in response to the deficiency_notice in date george r ward submitted a request for innocent-spouse relief to the irs he argued that he should not be liable for the understatement on the return he said he had not reviewed the return and could not have known that it was prepared incorrectly on date the irs office that handles innocent-spouse matters sent george r ward a letter informing him that it had made a preliminary determination that he was not entitled to relief from joint_and_several_liability the letter stated that the dollar_figure distribution was from george r ward’s retirement account that the joint_return failed to report the 10-percent additional tax and that relief was not available to him under sec_6015 c or f because 3the record does not explain why the deficiency was not dollar_figure which is percent of dollar_figure relief is not allowed on tax you owe on your own income or deductions on date george r ward submitted to the irs a form statement of disagreement stating that the irs’s preliminary determination was wrong because he had not reviewed the return or received the refund on date irs appeals officer janie duncan sent george r ward a letter informing him that because the additional tax charged on the joint_return is solely attributable to your income she determined that he was not entitled to relief from joint_and_several_liability on date the irs appeals_office mailed a final_determination letter to george r ward denying him relief from joint_and_several_liability the letter stated that relief is not allowed on tax you owe on your own income or deductions and you knew or had reason to know of the income or deductions that caused the additional tax george r ward filed a tax_court petition to challenge the final_determination at the time he resided in idaho victoria j ward entered the case as an intervenor by filing a notice of intervention she resided in maryland when she filed the notice trial of this case was held in boise idaho on date the court issued an order setting this case for further trial in washington d c for date on date the parties filed a supplemental stipulation of facts and moved to close the record the court granted the motion to close the record on date at trial george r ward argued that he should not be held liable for the 10-percent additional tax because he asserted he had not reviewed the return he also argued that a portion of the distribution from his retirement account had been withheld for payment of the 10-percent additional tax that his wife benefited from the withholding because she received the tax_refund and that for him to be liable for the tax would require him to pay the tax twice the irs took the position that he was not entitled to section-6015 b relief because the understatement on the return was not attributable to an erroneous item of his former wife he knew or had reason to know there was an understatement and it is not inequitable to hold him liable for the deficiency the irs argued that he was ineligible for section-6015 c relief because the deficiency was solely allocable to him and the irs contended that he was ineligible for section-6015 f relief because the 10-percent additional tax was attributable to him not his former wife and he is not entitled to relief after consideration of the seven factors listed in revproc_2003_61 sec_4 2003_2_cb_296 opinion sec_6013 provides that the income_tax for a married couple who files a joint_return is computed by aggregating the two incomes and that their income-tax liability is joint_and_several sec_6015 provides that notwithstanding sec_6013 a person who files a joint_return is relieved of joint liability under three specific exceptions set forth in sec_6015 c and f except as otherwise provided by sec_6015 the person seeking section- relief has the burden of proving entitlement to relief tax_court rule_of practice and procedure a 119_tc_306 affd 101_fedappx_34 6th cir in this case george r ward has the burden_of_proof in reviewing the irs’s denial of section-6015 relief we accord no deference to the irs’s determination see 132_tc_203 stating that the tax_court applies a de novo standard of review in reviewing sec_6015 c and f determinations sec_6015 sec_6015 relieves a person of joint income-tax liability only if a a joint_return was made for the person b on the return there is an understatement_of_tax attributable to erroneous items of the other filer c the person establishes that he or she did not know of the understatement and had no reason to know of the understatement and d it is inequitable to hold the person liable for the tax_deficiency attributable to the understatement these four conditions are imposed by sec_6015 b c and d respectively george r ward has failed to demonstrate that the condition imposed by sec_6015 is met ie that there is an understatement_of_tax attributable to erroneous items of the other filer sec_1_6015-1 income_tax regs provides an erroneous item is any item resulting in an understatement or deficiency in tax to the extent that such item is omitted from or improperly reported including improperly characterized on an individual_income_tax_return the joint tax_return for reflected an erroneous item the unreported 10-percent additional tax but the 10-percent additional tax was an erroneous item of george r ward not victoria j ward sec_72 provides that if any taxpayer receives any amount from a qualified_retirement_plan the taxpayer’s tax shall be increased by an amount equal to percent of the portion of such amount which is includable in gross_income the dollar_figure distribution was received by george r ward not victoria j ward he does not dispute that the distribution was from a qualified retirement 4the additional tax does not apply to distributions made to taxpayers who are more than years old sec_72 george r ward does not contend that he was more than years old at the time of the distribution plan and that it was includable in gross_income the 10-percent additional tax is therefore george r ward’s erroneous item because george r ward failed to satisfy sec_6015 we need not reach whether he satisfied the other conditions of sec_6015 he is not entitled to relief under sec_6015 sec_6015 sec_6015 allows a person who is divorced or separated from the person with whom a joint_return was filed to elect to limit his or her liability for any deficiency to the portion of such deficiency properly allocable to the electing person a deficiency resulting from a tax other than the income_tax on individuals imposed by sec_1 and the alternative_minimum_tax imposed by sec_55 is allocated to the joint filer to whom the tax would be allocated if separate returns were filed sec_6015 a sec_1_6015-3 income_tax regs the 10-percent additional tax would have been allocated to george r ward not victoria j ward if they had filed separate returns george r ward received the distribution as the recipient he was the taxpayer who would have been liable for the tax if separate returns had been filed because the entire deficiency is properly allocable to george r ward the limit on george r ward’s liability is dollar_figure this is the amount of the deficiency for therefore sec_6015 affords no relief to george r ward sec_6015 if relief is not available under sec_6015 and c the irs is allowed by sec_6015 to relieve a person of joint liability if it would be inequitable for that person to be liable sec_6015 provides that relief is to be granted under procedures prescribed by the secretary this court has jurisdiction to decide whether a taxpayer qualifies for relief under sec_6015 sec_6015 132_tc_203 the irs has issued revenue procedures to guide its employees in determining whether a taxpayer is entitled to relief from joint_and_several_liability see revproc_2003_61 supra modifying and superseding revproc_2000_15 2000_1_cb_447 the court consults those same guidelines when reviewing the irs’s denial of relief see 120_tc_137 following revproc_2000_15 supra the prior version of the guidelines revproc_2003_61 sec_4 c b pincite imposes seven threshold conditions for relief under sec_6015 the seventh condition is the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return the ‘nonrequesting spouse’ revproc_2003_61 sec_4 the seventh condition has not been met by george r ward the income-tax liability from which he seeks relief is the 10-percent additional tax on early distributions from retirement plans as explained in our discussion of section-6015 b relief the 10-percent additional tax is george r ward’s item of tax_liability not victoria j ward’s furthermore none of the four exceptions to the imposition of the seventh condition is applicable see revproc_2003_61 sec_4 a - d therefore george r ward is not entitled to relief under sec_6015 conclusion the determination of the irs is sustained to reflect the foregoing decision will be entered for respondent
